DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8, 11-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zyskind et al. U.S. Patent No. 10,732,695 (hereinafter Zyskind).
Regarding claim 1, Zyskind discloses gesture-recognition system (100) for a digital-pen-like device (102), comprising: a motion sensor (106/232) configured to provide a motion signal indicative of movements of the digital-pen-like device; a gesture-recognition signal processor (inertial measurement unit; 240), coupled to the motion sensor and configured to process the motion signal and to implement a plurality of gesture recognition algorithms based on the motion signal, each of the gesture recognition algorithms being configured to recognize a corresponding specific gesture performed by a user with the digital-pen-like device (column 5, lines 26-49); and a controller (112) coupled to the gesture-recognition signal processor and configured to transmit gesture-recognition data indicative of a recognized gesture 
Regarding claim 2, Zyskind discloses gesture-recognition system wherein each of the gesture recognition algorithms implemented by the gesture-recognition signal processor comprises: a preliminary check, based on the motion signal, of a condition indicative of a preliminary phase of the specific gesture to be recognized (user press and/or hold button); in response to the preliminary check having been verified, a sequence of further checks based on the motion signal over a given time interval, the overall sequence of checks being indicative of a movement pattern associated with the specific gesture to be recognized; and, in response to the sequence of checks having been verified, a final check, based on the motion signal, to confirm and validate the recognition of the specific gesture and reject false recognitions (column 5, lines 32-38).
	Regarding claim 5, Zyskind discloses gesture-recognition system wherein the gesture-recognition signal processor is configured to provide a gesture-recognition signal to the controller as an interrupt signal, to wake-up the controller from a sleep condition with minimum energy consumption (column 17, lines 27-38).
	Regarding claim 7, Zyskind discloses gesture-recognition system further comprising a data-communication module operable by the controller to transmit the gesture-recognition data towards the host apparatus, with which the digital-pen-like device is associated (column 5, lines 50-58).
Regarding claim 8, Zyskind discloses gesture-recognition system wherein the gesture recognition algorithms implemented by the gesture-recognition signal processor are configured to recognize one or ST-19-CA-0288USo1-21-more of the following gestures performed by the user with the digital-pen-like device: a shake gesture, a circle gesture, a check-sign gesture (column 5, lines 41-45).
Claim 11 has limitations similar to those treated in the above rejections, and are met by the reference as discussed above.  

Regarding claims 15 and 16, method claims 15 and 16 are drawn to the method of using the corresponding apparatus claimed in claims 1 and 2.  Therefore method claims 15 and 16 correspond to apparatus claims 1 and 2 and are rejected for the same reasons of anticipation as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zyskind.
Regarding claim 9, Zyskind discloses a gesture-recognition system comprising all the features of claim 1 as discussed above including several hardware components that are commonly built into printed circuit boards (column 19, line 63 through column 20, line , but fails to explicitly disclose the system further comprising a printed circuit board, designed to be housed in a case of the digital-pen-like device, to which the motion sensor, the gesture- recognition signal processor and the controller are electrically coupled.
It would have been obvious to modify the system of Zyskind to have a printed circuit board, designed to be housed in a case of the digital-pen-like device, to which the motion sensor, the gesture- recognition signal processor and the controller are electrically coupled since such electronic hardware is commonly utilized in the art and doing so would have yielded predictable results.
Claims 3, 4, 6, 10, 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zyskind in view of Crippa U.S. Patent Application Publication No. 2019/0041993 (hereinafter Crippa).
Regarding claim 3, Zyskind discloses a gesture-recognition system comprising all the features of claim 2 as discussed above, but fails to explicitly disclose wherein the gesture-recognition signal processor is configured to decompose the motion signal in respective motion-signal components along three axes of a reference system associated with the digital-pen-like device; and wherein the ST-19-CA-0288USoi-20-preliminary check, the sequence of checks and the final check are based on one of the motion- signal components of the motion signal and wherein the preliminary check, the sequence of checks and the final check comprise one or more of the following: a comparison of the of the motion-signal components with one or more thresholds; detection of positive or negative peaks of the one of the motion-signal components; and detection of positive or negative zero-crossings of one of the motion-signal components of the motion signal.
Crippa discloses a gesture-recognition system wherein a gesture-recognition signal processor is configured to decompose the motion signal in respective motion-signal components along three axes of a reference system associated with a device (paragraph [0099]); and wherein a preliminary check, the sequence of checks and the final check comprise one or more of the following: a comparison of the of the motion-signal components with one or more thresholds; detection of positive or negative peaks of the one of the motion-signal components; and detection of positive or negative zero-crossings of one of the motion-signal components of the motion signal (paragraph [0101]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate decomposing the motion signal and processing motion signal checks as disclosed by Crippa into the gesture-recognition system of Zyskind since doing so would provide enhanced gesture detection and peripheral device control by providing a system capable of detecting multiple gestures across multiple axes for multiple different functions.

Crippa discloses a gesture-recognition system wherein the gesture-recognition signal processor is a hardware module, comprising: a plurality of digital-processing resources, one for each gesture recognition algorithm (FSM1, FSM2, FSM3; paragraph [0076]); and a data register, accessible by the controller and coupled to the plurality of digital- processing resources to store data indicative of a recognized gesture (paragraph [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hardware module of Crippa into the gesture-recognition system of Zyskind since doing so would enable the system to detect/recognize many gestures and new gestures which may occur in the future (paragraph [0013] of Crippa).
Regarding claim 10, Zyskind discloses a gesture-recognition system but fails to explicitly disclose wherein the motion sensor is an accelerometer sensor and the motion signal is an accelerometer signal indicative of accelerations acting on the digital- pen-like device due to the gestures performed by the user.
Crippa discloses a gesture-recognition system that utilizes an accelerometer sensor and wherein the motion signal is an accelerometer signal indicative of accelerations acting on the digital- pen-like device due to the gestures performed by the user (paragraph [0012]).  Such use of an accelerometer sensor is considered conventional and well-known in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an accelerometer sensor into the system of Zyskind since doing so would have yielded predictable results.

Regarding claims 17, 18, and 20, method claims 17, 18, and 20 are drawn to the method of using the corresponding apparatus claimed in claims 3, 4, and 10.  Therefore method claims 17, 18, and 20 correspond to apparatus claims 3, 4, and 10 and are rejected for the same reasons of obviousness as used above.
Regarding claim 19, Zyskind discloses a method wherein the gesture recognition algorithms are configured to detect one or more of the following gestures performed by the user with the digital-pen-like device: a shake gesture, a circle gesture, a check-sign gesture (column 5, lines 41-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        November 6, 2021